Title: To George Washington from Henry Laurens, 5 January 1778
From: Laurens, Henry
To: Washington, George



Sir.
[York, Pa.] 5. Jany 1778.

Last Night I was honoured with your Excellency’s Letter of the 1st Inst. I presented it this Morning to Congress but have received no other Commands except to acquaint Your Excellency that Colonel Scammel by an Unanimous ballot is elected Adjutant General in the Army which will further appear by the inclosed Certified Act of the present date.
I shall likewise inclose a Resolve of Congress of the 3d authorizing Your Excellency to appoint such number of Aids de Camp as you may judge necessary &ca.
Eight or Nine days being elapsed since by possitive Order from Congress I directed Major Genl Heath, to detain Lt Genl Burgoyne & his Troops, enjoining him at the same time to Secrecy until it shall become absolutely necessary to disclose the Order—I intimated to Congress this Morning the propriety of acquainting Your Excellency for obvious reasons, with a measure of such importance & received directions to forward the two Resolves which will accompany the papers abovementioned—Congress mean to introduce these Resolutions by a Suitable declaratory preface—the work has indeed been a long time on the Anvil I hope the whole will soon be perfected for the view of the World—the burthen of business in Congress lies extremely heavy upon a few Members who now faithfully attend & these meet with greater difficulties from being driven out of their regular Sphere & necessitated in many Instances to Act in person Commissary general Quarter Master general Clothier general Director general of Hospitals &c. &c. in order to save the Army from dispersion—I am &ca.
